FILED
                                                                        JULY 28, 2016
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division Ill




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                         )
                                             )         No. 33041-9-111
                     Respondent,             )
                                             )
       V.                                    )
                                             )
RUVIM DEZHNYUK,                              )         UNPUBLISHED OPINION
                                             )
                     Appellant.              )

       SIDDOWAY, J. -    Ruvim Dezhnyuk was convicted by a Kittitas County jury of

possession of a controlled substance: heroin. He contends the evidence is insufficient to

prove the identity of the narcotic because the drug was not actually presented at trial. We

conclude that circumstantial evidence here is more than sufficient to prove beyond a

reasonable doubt that he possessed heroin. Accordingly, we affirm his conviction.

                                         FACTS

       In September 2013, two Washington State Patrol troopers stopped a car on

Interstate 82 for speeding. Mr. Dezhnyuk was the driver, and the owner of the car-

Jessica Robinson-Willers-was in the passenger seat. One of the troopers smelled what

he thought was heroin when he contacted the car's occupants.
I
i
l
j
;
    No. 33041-9-III
    State v. Dezhnyuk



              Ms. Robinson-Willers gave the troopers permission to search the car. They found

    a digital scale with black, sticky residue hidden under the padding of a child's car seat in

    the back seat, where the smell of heroin seemed to originate. The residue appeared to the

    troopers to be heroin. The troopers also found the barrel of a pen and a clear plastic

    baggie shoved down between Mr. Dezhnyuk's seat and the console. One of the troopers

    later testified that the tube contained black residue and that such tubes were used to

    inhale smoke from burning narcotics. The residue in the pen barrel field tested positive

    for heroin; later, the Washington State Patrol Crime Lab verified the identity of the

    substance. Although the pen barrel was not admitted into evidence, a drug chemist from

    the crime lab testified that she did the drug test and concluded that the tube contained

    heroin.

              To convict Mr. Dezhnyuk of possessing heroin, the jury had to find beyond a

    reasonable doubt from the evidence that on September 18, 2013, he possessed a

    controlled substance (heroin) and that this act occurred in Washington. See Jury

    Instruction 9, Clerk's Papers at 74; RCW 69.50.4013(1). The jury returned a verdict of

    guilty.

                                            ANALYSIS

              Mr. Dezhnyuk contends the evidence does not support the drug identity element of

    possessing heroin because neither the actual pen barrel containing the heroin residue nor


                                                  2
No. 33041-9-111
State v. Dezhnyuk



the residue itself was admitted at trial. He asserts that the failure to present this direct

evidence is the equivalent of having evidence suppressed by the court, requiring

dismissal. He fails to give credit to other direct and circumstantial evidence that supports

the elements of his offense.

       Due process requires the State to prove beyond a reasonable doubt each element of

an offense. State v. Colquitt, 133 Wash. App. 789, 796, 137 P.3d 892 (2006). Evidence is

sufficient if, when viewed in the light most favorable to the State, it allows a rational trier

of fact to find the essential elements of the crime beyond a reasonable doubt. State v.

Thomas, 150 Wash. 2d 821, 874, 83 P.3d 970 (2004). A defendant who claims

insufficiency of the evidence necessarily admits the truth of the State's evidence and all

inferences that arise from that evidence. Id.

       Here, the State presented evidence that established beyond a reasonable doubt the

identity of the residue in the pen barrel. The troopers testified that they had extensive

experience with heroin and recognized it on sight and by smell. Their field test of the

residue in the pen barrel was reinforced by the test of the material by the crime lab. And

the lab employee who conducted the chemical analysis testified as to her qualifications

and her conclusion that the residue was heroin. Finally, Ms. Robinson-Willers testified

that after officers initiated their traffic stop of her car, Mr. Dezhnyuk emptied out his

pockets, placed contents between the seats, reached back and placed a scale underneath



                                                3
                                                                                          I




No. 33041-9-III
State v. Dezhnyuk



the child car seat cover, and handed her $800 in cash to hold for him. This evidence is

sufficient for a rational juror to find beyond a reasonable doubt that Mr. Dezhnyuk

possessed heroin.

      Affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                                   ff/dhtu~,'l}=
                                                       i
                                                Siddoway,

WE CONCUR:



Fearing, C . J ~ '                              Pennell, J.




                                            4